MORRIS SHEPPARD ARNOLD, Circuit Judge,
dissenting.
In my view, plaintiff has presented enough evidence from which a rational finder of fact could conclude that the work that plaintiff was doing continued to be performed after the relevant merger. There are the affidavit of Morris Berger and the deposition of Lowell Summers, both of them to the effect that plaintiffs work continued and continues to be performed. The court, as it is entitled to, focuses on an evident hiatus, when the record is silent on who, if anyone, was performing-plaintiffs duties. But this hiatus, even if it could not be filled up by testimony at trial, is as consistent with a vacancy in “the job” as it is with “the job” no longer existing. (There are many federal judgeships that have been vacant for a year or two; yet no one suggests that they do not exist.) An employer who is bent on discrimination and who can read the relevant cases can always make do without filling a position, even one that is of special importance, and then, under our holding today, fill it in a manner that makes it mysteriously not the old job, but a new one. I do not intimate, of course, that I would find that this case presents such circumstances, but only that rational fact-finders, drawing on their experience in the daily affairs of life, which trial courts regularly invite them to consult, could so conclude.
It is true that we have some over-articulated ease law that can be pieced together to make the result that the court reaches today not implausible. But we need to recall that a motion for summary judgment is not an opportunity for the trial court to predict which party is going to win or ought to win. It is not even an opportunity to decide whether a motion for a new trial would have to be granted should a verdict against the moving party be returned on the evidence before the court. In my estimation, the present decision trenches upon ground reserved to the jury.
I therefore respectfully dissent.